        Case 2:19-cv-01651-JDP Document 23 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TYRONE THOMPSON,                                   Case No. 2:19-cv-01651-JDP (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        TO COMPEL WITHOUT PREJUDICE AND
13              v.                                      MODIFYING THE SCHEDULING ORDER
14    BICK, et al.,                                     ECF No. 20
15                       Defendants.
16

17          Plaintiff brought this action alleging that defendants violated his Eighth Amendment

18   rights by failing to treat adequately various chronic pain issues. On February 11, 2021, he filed a

19   motion to compel discovery and argued that he had not received responses to his requests for

20   production. ECF No. 20 at 1-2. In their opposition, defendants acknowledge that their responses

21   were served five days late, on February 19, 2021,1 but argue that the short delay was attributable

22   to the pandemic and should be excused. ECF No. 21 at 5; ECF No. 21-1 at 2. Plaintiff

23   acknowledges receipt of the responses in his reply, but broadly argues that they are deficient.

24   ECF No. 22 at 1-2. Unfortunately, none of the pleadings include a copy of defendants’ responses,

25   and so I cannot evaluate the sufficiency of their individual objections.

26
            1
27          The opposition erroneously states that the responses were served on January 19, 2021.
     ECF No. 21 at 5. Counsel’s declaration states that the documents were served on February 19,
28   2021. ECF No. 21-1 at 2.
                                                      1
        Case 2:19-cv-01651-JDP Document 23 Filed 06/17/21 Page 2 of 2


 1            Accordingly, I will deny plaintiff’s motion to compel without prejudice. He may re-file

 2   his motion, include a copy of defendants’ responses, and explain why each response is deficient.

 3   I will extend the discovery and dispositive motion deadlines to accommodate a renewed motion

 4   to compel.

 5            It is ORDERED that:

 6            1.      Plaintiff’s motion to compel, ECF No. 20, is DENIED without prejudice.

 7            2.      The discovery deadline is extended to August 23, 2021. Any motion to compel

 8   must be filed by that date. The dispositive motions deadline is extended to November 23, 2021.

 9
     IT IS SO ORDERED.
10

11
     Dated:        June 16, 2021
12                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
